***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             JOHN DOE v. TOWN OF MADISON
                      (SC 20508)
       JOHN DOE v. TOWN OF MADISON ET AL.
                    (SC 20509)
                    (SC 20510)
  Robinson, C. J., and McDonald, D’Auria, Mullins, Ecker and Keller, Js.

                                   Syllabus

The plaintiffs, X, Y and Z, three former high school students, sought to
    recover damages from the defendant town, its board of education, and
    the town high school principal, S, for injuries the plaintiffs allegedly
    sustained as a result of sexual abuse by A, a teacher at the high school.
    A was acquainted with the plaintiffs through her roles as an English
    teacher, faculty yearbook advisor, and conditioning coach for the high
    school football team, of which the plaintiffs were members. At various
    points, A started exchanging messages with each of the plaintiffs on a
    social networking platform. A’s messages initially concerned school,
    athletics, and the yearbook, but the messages progressed to include
    personal topics, such as A’s marital problems with her husband, R,
    who also was employed as a teacher at the high school, and sexually
    suggestive photographs and banter containing sexual overtones. A had
    summoned X to her classroom more than twenty times, and she had
    called Y and Z to her classroom approximately five times each. To avoid
    detection, A varied the days and times at which she summoned the
    plaintiffs and often used an issue related to the yearbook as a pretext
    for the meetings. On one of those occasions, A performed fellatio on
    Y. She also touched Z in an inappropriate manner several times. Although
    A had a good reputation and strong performance evaluations, her attire
    at summer football practices, specifically, tight fitting shorts and only
    a sports bra for a top, attracted the coaches’ attention. Additionally, R
    took issue with A’s attire and what he believed to be her flirtatious,
    attention seeking behavior. R was concerned that a rumor had spread
    among the teachers that A had been flirting with X, and he confronted
    A about her social media contact and one-on-one meetings with X, as
    well as certain flirtatious behavior he witnessed A displaying toward
    players at a Friday night football game. The plaintiffs alleged, inter alia,
    that the defendants were negligent in supervising A and in failing to
    train school employees to identify and report inappropriate relationships
    between teachers and students. Various teachers and coaches, including
    C, the high school’s athletic director, were deposed during discovery.
    C testified that he expected his subordinates to enforce certain standards
    of professionalism, including requiring any coach to cover up if shirtless.
    The defendants thereafter filed motions for summary judgment, claiming
    that the plaintiffs could not establish negligence or causation and that
    the defendants were entitled to governmental immunity. The trial court
    granted the defendants’ motions, concluding that, although the defen-
    dants had a ministerial duty to report abuse or an imminent risk of
    serious harm pursuant to the mandatory reporting statute (§ 17a-101a)
    and the reporting policy set forth in the board of education policies and
    bylaws, there was no evidence that any of the school employees had
    reasonable cause to suspect that A was sexually abusing the plaintiffs.
    The court also concluded that the identifiable persons subject to immi-
    nent harm exception to discretionary act immunity did not apply. The
    trial court rendered judgments for the defendants, and the plaintiffs
    appealed. Held:
1. The trial court correctly concluded that no genuine issue of material fact
    existed as to whether the defendants breached their ministerial duty to
    report a reasonable suspicion of child abuse, as imposed by the manda-
    tory reporting statute and the board of education reporting policy: in
    view of the totality of the circumstances, the school faculty and the
    coaching staff did not have reasonable cause to suspect that A was
    sexually abusing the plaintiffs or exposing them to an imminent risk of
    sexual abuse, as A had an unblemished personnel record and was held
     in uniformly high regard by her colleagues and students at the high
     school, she was known to handle student crushes appropriately by
     politely rebuffing them, and none of the teachers or coaches who testi-
     fied ever witnessed A flirting with any of the plaintiffs or any other
     student; moreover, the plaintiffs’ repeated visits to A’s classroom did
     not appear unusual to other faculty members in light of A’s role as a
     yearbook advisor, the measures A took to avoid detection, and the
     common practice of students visiting other teachers’ classrooms; fur-
     thermore, even if A’s attire during football practices was inappropriate,
     there was no evidence that A ever exhibited nudity or that her attire
     indicated that she was inclined to engage in sexual impropriety with
     students, and any flirtatious behavior A may have displayed at the foot-
     ball game was too far removed from any type or instance of sexual abuse
     to supply reasonable cause to suspect an imminent risk of such abuse.
2. Y could not prevail on his claim that C’s testimony established a ministerial
     duty of professionalism and that there was a genuine issue of material
     fact with respect to whether the failure of staff members, including
     coaches, to address the issue of A’s attire during football practices
     constituted a breach of that duty: S testified that the school had no
     dress code, and there was no evidence that C’s views of professionalism
     as they related to attire ever were communicated to school employees
     in a manner that clearly established a duty to dress in a prescribed
     way, without the exercise of judgment or discretion; accordingly, C’s
     testimony concerning his expectations of his subordinates and his opin-
     ion of what constituted professionalism, standing alone, was not suffi-
     ciently definite to establish an enforceable ministerial duty of profession-
     alism, and the trial court properly granted summary judgment with
     respect to this issue.
3. There was no merit to Y and Z’s claim that the trial court incorrectly
     determined that the imminent harm to identifiable persons exception
     to governmental immunity did not apply in the present case, as it would
     not have been apparent to a reasonable school official that the defen-
     dants’ acts and omissions were so likely to cause harm that a clear and
     unequivocal duty to act immediately to prevent such harm was created:
     the evidence suggested that A’s conduct, and particularly her sexual
     assaults of Y and Z, were the culmination of a generally clandestine
     pattern of behavior, and, although some might have viewed her attire
     at football practices as inappropriate for an educational setting, there
     was nothing to suggest that anyone would reasonably anticipate that a
     sexual assault of a student would be the immediate result of that attire,
     especially in light of A’s otherwise unblemished record and the uniformly
     high regard her students and colleagues had for her; moreover, there
     was no evidence that the plaintiffs’ repeated visits to A’s classroom
     were abnormalities that should have been apparent to staff members,
     as it was undisputed that students routinely visited teachers’ classrooms
     at numerous times for legitimate pedagogical or extracurricular reasons,
     and A took measures to avoid raising any suspicion; furthermore, R’s
     negative response to A’s interaction with the players at the Friday night
     football game did not evince a belief that A was imminently about to
     engage in an inappropriate sexual relationship with any student, let
     alone one of the plaintiffs.
4. The trial court properly granted the town’s motion for summary judgment
     with respect to Z’s claim that the town was liable for the failure of its
     police officer, who was assigned to the high school as a resource officer,
     to monitor the school’s security camera footage, which Z claimed would
     have shown him entering A’s classroom, as Z did not establish that the
     defendants had a ministerial duty to monitor the security camera footage;
     S’s testimony that, although the police had access to the security footage,
     the footage was not regularly monitored and reviewed only when an
     incident was reported demonstrated that there was no policy governing
     the manner and frequency with which security cameras and their footage
     were monitored, and, accordingly, the failure of the school resource
     officer to monitor the security cameras was a discretionary act subject
     to governmental immunity.
           Argued January 20—officially released July 30, 2021*

                             Procedural History

   Three actions to recover damages for, inter alia, the
alleged negligence of the named defendant et al., and
for other relief, brought to the Superior Court in the
judicial district of New Haven, where, in the first case,
the court, Agati, J., granted the plaintiff’s motion to
add the named defendant’s Board of Education as a
defendant; thereafter, the court, Abrams, J., granted
the motions to consolidate filed by the named defendant
et al. and consolidated the three cases; subsequently,
the actions in the first and second cases were with-
drawn as to the named defendant; thereafter, the court,
Abrams, J., granted the motions for summary judgment
filed by the named defendant et al. and rendered judg-
ments thereon, from which the plaintiffs filed separate
appeals. Affirmed.
  James M. Harrington, for the appellant in Docket
No. SC 20508 (plaintiff John Doe I).
  Matthew D. Popilowski, with whom, on the brief,
was Brendan J. Keefe, for the appellant in Docket No.
SC 20509 (plaintiff John Doe II).
 William B. Bilcheck, Jr., for the appellant in Docket
No. SC 20510 (plaintiff John Doe III).
  Catherine S. Nietzel, with whom, on the brief, was
Jonathan C. Zellner, for the appellees (named defen-
dant et al.).
                          Opinion

   ROBINSON, C. J. These appeals present several
issues of governmental immunity under General Stat-
utes § 52-557n arising from the sexual abuse of the
plaintiffs, John Doe I, John Doe II and John Doe III,1
by Allison Marchese (Allison), who was an English
teacher at their high school, the Daniel Hand High
School (high school) in Madison. The plaintiffs appeal2
from the judgments of the trial court granting the
motions for summary judgment filed by the defendants,
the town of Madison (town), the Board of Education
of the Town of Madison (board), and Anthony Salutari,
Jr., the principal of the high school,3 on the ground of
governmental immunity. On appeal, the plaintiffs claim
that the trial court incorrectly concluded that (1) there
was no genuine issue of material fact with respect to
whether the teachers and football coaching staff at the
high school had reasonable cause to believe that Allison
was sexually abusing the plaintiffs, which would have
triggered their ministerial duty to report suspected child
abuse under No. 5120.4.2.5 of the board’s policies and
bylaws (board reporting policy) and the mandatory
reporting statutes, General Statutes §§ 17a-1014 and 17a-
101a,5 (2) the testimony of Craig Semple, the high
school’s athletic director, did not establish a ministerial
duty of professionalism, (3) they were not identifiable
persons subject to imminent harm for purposes of that
exception to discretionary act immunity under § 52-
557n (a) (2) (B), and (4) John Doe III did not plead or
establish a ministerial duty on the part of the town’s
police officers, one of whom was assigned as the high
school’s school resource officer, to monitor the high
school’s security camera footage. We disagree with the
plaintiffs’ claims and affirm the judgments of the trial
court.
   The record reveals the following facts, which we view
in the light most favorable to the nonmoving plaintiffs,
along with the procedural history of these cases. In the
spring of 2014, when the events giving rise to this appeal
began, the three plaintiffs were students at the high
school, where they were members of the football team.
At that time, John Doe I was a fourteen year old fresh-
man, John Doe II was a seventeen year old junior, and
John Doe III was a fifteen year old sophomore. In addi-
tion to her duties as an English teacher, Allison also
served as the high school’s faculty yearbook advisor
and as a core conditioning coach for the football team.
Until the events leading to this appeal, she had an excel-
lent reputation in the school and the community, with
strong performance evaluations and ‘‘a sterling disci-
plinary record . . . .’’ Allison’s husband, Robert Mar-
chese (Robert), was also employed at the high school
as an English teacher and the head of the English depart-
ment.
  Allison first met John Doe I in the spring of 2014,
when he was a student in her freshman literature class.
John Doe I, who had a reputation for being unusually
bold and mature for a freshman,6 bantered with Allison
during class. Although she did not banter or flirt back
with John Doe I publicly, they later developed a relation-
ship through one-on-one meetings in school and mes-
saging through various social media platforms, includ-
ing Instagram. The messaging began when John Doe I
messaged Allison through Instagram, initially about a
book; the correspondence then progressed to more pri-
vate and sexual topics. The messaging continued into
the summer until John Doe I left for a family vacation
to Africa; he asked her not to contact him during the
summer. Over the rest of that summer and into the fall
of 2014, however, Allison pursued John Doe I by paying
special attention to him at football practices, sum-
moning him to her classroom approximately twenty to
thirty times, sending him a bagel with a note while he
was in another class, and sending him dozens of sexu-
ally explicit online messages and photographs through
social media platforms, including Instagram. Around
this time, Robert learned that Allison and John Doe I
had connected on Instagram when John Doe I began
to follow her profile; he confronted Allison multiple
times about this connection and their one-on-one meet-
ings, as well as rumors that Robert believed had spread
among the teachers that Allison had been flirting with
John Doe I.7 There is no evidence, however, that Robert
was aware of the content of Allison’s private Instagram
messages. Although John Doe I tried to end his contacts
with Allison, she persisted in sending him messages
through the fall of 2014, continuing until her arrest on
January 7, 2015, for charges arising from the sexual
assault of John Doe II, which we will discuss subse-
quently.
   Around the same time, Allison attempted to develop
her relationship with John Doe I by initiating a similar
online relationship on Instagram with John Doe III, who
was John Doe I’s best friend. John Doe III initially went
to Allison’s classroom a few weeks into the 2014–2015
school year at the request of John Doe I to try to resolve
the tension that had developed between Allison and
John Doe I by the end of the summer, as John Doe I
had tired of their communications and did not want to
speak with her any more. Thereafter, Allison called
John Doe III to her classroom approximately six times
during school hours, summoning him from multiple
classes, for conversations about her private life, her
marriage, and her fantasies. She also asked John Doe
III to relay messages to John Doe I. During several of
those classroom visits, Allison touched John Doe III
inappropriately by hugging him tightly in a way that
put her breasts in close proximity to his face.
  During the summer of 2014, Allison also became
acquainted with John Doe II, first in her capacity as a
core conditioning coach for the high school’s football
team, and later as the faculty yearbook advisor. John
Doe II learned that Allison and John Doe I were
exchanging messages on Instagram after he asked John
Doe I several times about the special attention that she
was giving him during football practices and condition-
ing sessions. John Doe II did not think that anyone else
at practices, including players or coaches, had noticed
these interactions. During a subsequent conversation
after summer conditioning practice had ended, John
Doe I showed John Doe II the various Instagram mes-
sages between John Doe I and Allison, which John Doe
II described as ‘‘creepy’’ and akin to what a ‘‘high school
girl’’ would send a ‘‘high school guy . . . .’’
   In the fall of 2014, John Doe II and Allison also worked
together in the school gym, which she helped to manage,
and where he went on a daily basis in order to stay
conditioned during recovery from a football injury.
Their conversations initially focused on exercise. Sub-
sequently, Allison and John Doe II exchanged Instagram
contact information in connection with her role as a
yearbook advisor and John Doe II’s drafting of his senior
quote. Allison, who was not one of John Doe II’s teach-
ers, summoned him from his classes to her classroom
on more than five occasions during school hours, osten-
sibly to review his yearbook quote. She repeatedly
declined to approve his quote on the ground that it was
not appropriate for publication; John Doe II disagreed
with her assessment because the quote made no refer-
ences to profanity, drug or alcohol use, or sexual activ-
ity. During these brief visits, Allison raised the topic of
the recent passing of John Doe II’s father and offered
to help because she had experience involving a friend’s
suicide attempt. Their conversations then became more
personal and included the topic of her troubled mar-
riage to Robert.
   John Doe II and Allison also began to exchange mes-
sages on Instagram; John Doe II was curious to see
whether her communications with him would be as
inappropriate as they were with John Doe I. Several
weeks later, the content of the messages progressed
from school or athletic topics to ‘‘[s]trictly . . . per-
sonal’’ topics, including Allison’s marital problems, and
she sent him sexually suggestive photographs of herself
and engaged in banter containing sexual overtures.
Although John Doe II became increasingly uncomfort-
able with the conversations, he did not report or try to
stop them because he was afraid of the social repercus-
sions should other students learn of his relationship
with Allison.
  In December, 2014, Allison sent an Instagram mes-
sage inviting John Doe II to her classroom during a free
period, where she closed the blinds, locked the door,
kissed him, and performed fellatio on him. This was
the sole occasion that Allison and John Doe II had
physical contact. After that encounter, John Doe II was
‘‘scared’’ and ‘‘ghosted’’ Allison; she continued, how-
ever, to try to contact him, with further Instagram mes-
sages inviting him over to her home for sexual activity
because Robert would be away performing with his
band.
   All three plaintiffs tired of Allison’s advances and
conduct, particularly as they feared the spread of
rumors about what Allison had done with John Doe II.
The plaintiffs then met—in the words of John Doe II—
to create a plan ‘‘to get rid of her.’’ The plaintiffs subse-
quently met with Allison in a contentious encounter,
after which John Doe I and John Doe II reported her
to Salutari, the high school’s principal. On January 7,
2015, Allison was arrested and charged with the sexual
assault of John Doe II. She ultimately pleaded guilty
and was sentenced to two years imprisonment.8
   Although Allison was secretive about her activities
with the plaintiffs, her appearance and attire had
attracted attention around the school and the commu-
nity.9 At summer football practices, Allison would wear
only a sports bra and tight fitting athletic shorts made
of a spandex type material,10 leading some of the male
football coaches to compliment her appearance and
ask her to wear the shorts again.11 She did not think
that request was appropriate but was not offended
because she considered it ‘‘good-natured teasing
amongst friends . . . .’’ Most of the football coaches,
including Steve Filippone, the head football coach, con-
sidered Allison’s attire to be appropriate because it was
consistent with what they often saw young women wear
to exercise in settings like the gym, particularly given
the summer heat. The coaches flirted with Allison often,
and they frequently engaged in ‘‘locker [room] talk’’
among themselves about her appearance.12 They
believed that she was trying to get the attention of
the male students, with one coach, Michael Ferraiolo,
joking that she would not be interested in a group of
‘‘middle-aged bald men’’ like themselves.
   Semple, the high school’s athletic director, believed
that it would have been unprofessional and inappropri-
ate for any female coach to wear only a sports bra
around the student athletes; although he did not person-
ally witness Allison dressed that way, had he done so,
he would have asked her to cover up by giving her a
high school T-shirt.13 Allison was not the first woman
who worked professionally with the football team; they
frequently had women contracted as athletic trainers.
The coaches hired Allison because of her training exper-
tise and excellent reputation as a teacher. No member
of the high school’s athletic staff ever witnessed Allison
flirting with any student athletes.
  Finally, we note that Allison attributed her behaviors
that gave rise to these cases to her troubled marriage to
Robert; those difficulties were exacerbated by Robert’s
view of the public attention that she was attracting on
social media and around the school, including attention
from male students who had been flirting with her.
Allison and Robert often fought publicly at the school
in front of other faculty and students, during lunch
in the teachers’ lounge, at staff meetings, and in her
classroom, where he once threw items off her desk and
across the room. One incident involving their marriage
occurred at a Friday night football game, where Robert
witnessed Allison interacting from the stands with three
suited up football players, who were standing on the
sideline below, in a way that made him feel uneasy;
Robert was angered by Allison ‘‘act[ing] as though she
was a wonderful mother’’ by holding their toddler
daughter as a ‘‘prop.’’ He was ‘‘disgusted’’ because he
believed that she was ‘‘very appreciative’’ of how the
football players were watching her while she was ele-
vated above them in the stands, smiling, laughing, and
flicking her head back to clear the hair from her eyes.
Robert thought that Allison’s ‘‘preening and posturing
behavior’’ was intended to elicit a reaction from him,
given their marital difficulties.14 He told her that ‘‘we’re
going to read about [you] in the newspaper someday.’’
Robert believed Allison to be ‘‘a woman [who] was
teetering on the precipice of being kind of unhealthy
and making some bad decisions and being very
unhealthy and making some bad decisions, never at the
expense of [her] students but at the expense of [their]
marriage and [their] own . . . security.’’15 Indeed,
Robert described Allison as someone who, to that point,
had otherwise been a ‘‘law-abiding’’ person ‘‘who
walked the straight and narrow,’’ which made the news
of her sexual activities with the plaintiffs even more
shocking to him. Subsequently, Robert wrote a book
about the events of these cases.16
   The plaintiffs brought these actions for damages pur-
suant to the municipal liability statute, § 52-557n, claim-
ing in the operative complaints that they were injured
by the defendants’ failure, among other things, (1) to
prevent and/or interrupt Allison’s inappropriate rela-
tionship with the plaintiffs and her participation in
extracurricular activities involving the physical training
of male students, (2) to report Allison’s conduct to the
proper authorities in violation of their ministerial duties
under the board reporting policy and the mandatory
reporting statutes, given their ‘‘constructive notice’’ of
her conduct because multiple teachers had reasonable
cause to believe that she was sexually abusing the plain-
tiffs, (3) to monitor Allison’s social media usage to
ascertain whether she was violating policies concerning
communications between teachers and students, and
(4) to properly train and supervise their employees,
particularly with respect to the warning signs of inap-
propriate relationships between students and teachers,
and the use of classrooms and hallways.17 The trial
court subsequently granted the defendants’ motions to
consolidate the three cases for discovery, trial and
apportionment of liability. See Practice Book § 9-5 (a).
   After discovery, the defendants moved for summary
judgment, arguing, with respect to the issues in this
appeal, that the plaintiffs could not establish negligence
and causation and, further, that they were entitled to
governmental immunity under § 52-557n. In response,
the plaintiffs contended that there were numerous genu-
ine issues of material fact that precluded summary judg-
ment, including (1) whether the defendants had breached
their ministerial duty to report Allison under the board
reporting policy and the mandatory reporting statutes,
and (2) whether the plaintiffs were identifiable persons
subject to imminent harm for purposes of that excep-
tion to discretionary act immunity under § 52-557n (a)
(2) (B).
   The trial court granted the defendants’ motions for
summary judgment in all three cases. Determining that
the duty to report the abuse of students is ministerial
in nature given the dictates of the mandatory reporting
statute and the board reporting policy, the trial court
nevertheless concluded that there was no evidence to
provide any of the high school staff members with the
requisite ‘‘reasonable cause to suspect’’ that Allison was
sexually abusing the plaintiffs. See General Statutes
§ 17a-101a (a) (1). The trial court contrasted the record
in these cases with other Superior Court cases in which
‘‘the mandatory reporter either witnessed the abuse or
the child told the mandatory reporter or school
employee about the abuse.’’ The trial court emphasized
testimony that no school employee, including the foot-
ball coaches, had ever witnessed Allison flirt with any
male students and that she had always reacted appropri-
ately when male students flirted with her. The trial court
observed that none of the social media posts at issue
would have triggered a ‘‘reasonable suspicion that a
student was being abused or was at risk of imminent
harm,’’ and rejected the plaintiffs’ reliance on Allison’s
attire at football practices because ‘‘the fact that [she]
dressed inappropriately is not enough alone or in con-
junction with any other event to cause reasonable suspi-
cion in a school employee that a student is being abused
or at risk of imminent harm.’’ Further, the court
observed that the plaintiffs’ visits to Allison’s classroom
would not have created reasonable cause to suspect
abuse, insofar as they were brief in duration and spaced
out in frequency, giving no reason for any teacher to
question the plaintiffs’ whereabouts or the legitimacy
of their visits to her classroom. For the same reasons,
the court also concluded that the plaintiffs had not
raised a genuine issue of material fact with respect
to the applicability of the identifiable person-imminent
harm exception to discretionary act immunity.18
  Finally, with respect to other issues, the trial court
declined to consider the arguments of John Doe II and
John Doe III that a ministerial duty of professionalism
was established by the testimony of Semple, the high
school athletic director. The court concluded in foot-
notes that a breach of any such duty was not pleaded
in the complaints. Similarly, the court concluded that
John Doe III had failed to plead the claim, first asserted
in his objection to the motion for summary judgment,
that the town or its police department had breached
an obligation to monitor the security cameras at the
high school and emphasized that a plaintiff cannot make
a factual allegation for the first time in response to a
motion for summary judgment.19 Accordingly, the court
granted the defendants’ motions for summary judgment
in all three cases and rendered judgments accordingly.
These appeals followed.
   Before turning to the plaintiffs’ specific claims, we
note the following relevant background principles.
Beyond the well established standard by which we
engage in plenary review of a trial court’s grant of sum-
mary judgment, the ‘‘following principles of governmen-
tal immunity are pertinent to our resolution of the
[plaintiffs’] claims. The . . . doctrines that determine
the tort liability of municipal employees are well estab-
lished. . . . Generally, a municipal employee is liable
for the misperformance of ministerial acts, but has a
qualified immunity in the performance of governmental
acts. . . . Governmental acts are performed wholly for
the direct benefit of the public and are supervisory or
discretionary in nature. . . . The hallmark of a discre-
tionary act is that it requires the exercise of judgment.
. . . In contrast, [a ministerial act] refers to a duty
which is to be performed in a prescribed manner with-
out the exercise of judgment or discretion. . . .
   ‘‘Municipal officials are immunized from liability for
negligence arising out of their discretionary acts in part
because of the danger that a more expansive exposure
to liability would cramp the exercise of official discre-
tion beyond the limits desirable in our society. . . .
Discretionary act immunity reflects a value judgment
that—despite injury to a member of the public—the
broader interest in having government officers and
employees free to exercise judgment and discretion in
their official functions, unhampered by fear of second-
guessing and retaliatory lawsuits, outweighs the bene-
fits to be had from imposing liability for that injury.
. . . In contrast, municipal officers are not immune
from liability for negligence arising out of their ministe-
rial acts, defined as acts to be performed in a prescribed
manner without the exercise of judgment or discretion.
. . . This is because society has no analogous interest
in permitting municipal officers to exercise judgment
in the performance of ministerial acts. . . .
   ‘‘The tort liability of a municipality has been codified
in § 52-557n. Section 52-557n (a) (1) provides that
[e]xcept as otherwise provided by law, a political subdi-
vision of the state shall be liable for damages to person
or property caused by: (A) The negligent acts or omis-
sions of such political subdivision or any employee,
officer or agent thereof acting within the scope of his
employment or official duties . . . . Section 52-557n
(a) (2) (B) extends, however, the same discretionary
act immunity that applies to municipal officials to the
municipalities themselves by providing that they will
not be liable for damages caused by negligent acts or
omissions which require the exercise of judgment or
discretion as an official function of the authority
expressly or impliedly granted by law. . . .
   ‘‘For purposes of determining whether a duty is dis-
cretionary or ministerial, this court has recognized that
[t]here is a difference between laws that impose general
duties on officials and those that mandate a particular
response to specific conditions. . . . A ministerial act
is one which a person performs in a given state of facts,
in a prescribed manner, in obedience to the mandate
of legal authority, without regard to or the exercise of
his own judgment [or discretion] upon the propriety of
the act being done. . . . In contrast, when an official
has a general duty to perform a certain act, but there
is no city charter provision, ordinance, regulation, rule,
policy, or any other directive [requiring the government
official to act in a] prescribed manner, the duty is
deemed discretionary.’’ (Internal quotation marks omit-
ted.) Cole v. New Haven, 337 Conn. 326, 336–38, 253
A.3d 476 (2020).
                             I
             MINISTERIAL DUTY CLAIMS
   This appeal presents two issues with respect to
claimed violations of a ministerial duty. First, the plain-
tiffs contend that there was a genuine issue of material
fact with respect to whether the defendants breached
their ministerial duty to report a reasonable suspicion
of child abuse, as imposed by the mandatory reporting
statute and the board reporting policy. Second, John
Doe II claims that the testimony of Semple, the athletic
director, established a ministerial duty of professional-
ism and that there was a genuine issue of material fact
with respect to whether Allison’s attire constituted a
breach of that duty. We address each claim in turn.
                            A
        Mandatory Reporting of Sexual Abuse
  The plaintiffs first claim that the trial court incor-
rectly concluded that there was no genuine issue of
material fact that the defendants had not breached their
ministerial duty under the mandatory reporting statute
and the board reporting policy to report child abuse,
the language of which mirrors the statute in all relevant
aspects. The plaintiffs argue that the trial court improp-
erly required them to prove that the teachers involved
had actual knowledge of abuse, rather than applying
the objective standard of ‘‘reasonable cause’’ to believe
the existence of abuse. The plaintiffs then cite an array
of conduct by Allison that they argue constituted rea-
sonable cause for numerous high school employees to
suspect an imminent risk of sexual abuse or sexual
abuse of students by Allison. With respect to the football
practices, they contend—in the words of John Doe III—
that Allison’s ‘‘sexually explicit’’ act of wearing ‘‘skimpy
shorts and sports bras that exposed her genitalia and
breasts’’ created reasonable cause for the coaches to
‘‘suspect or believe’’ that they were at ‘‘imminent risk
of sexual mental abuse,’’ particularly given the coaches’
apparent belief that she dressed that way to get the
attention of the male student athletes. Turning to events
during school hours, they also rely on Robert’s claimed
awareness of Allison’s inappropriate attire in numerous
settings and her flirtatious behavior with students,
observing that John Doe I specifically believed that
Robert did not like him and was aware that he had
connected on social media with Allison, and Robert’s
confrontation of her at a Friday night football game,
some of which Robert highlighted in a book he wrote
about this incident. See footnotes 7 and 16 of this opin-
ion. John Doe I and John Doe II also argue that reason-
able cause for suspicion of sexual abuse or the immi-
nent risk of sexual abuse is established by their repeated
visits to Allison’s classroom, with John Doe II being
summoned from multiple classes to revise his yearbook
quote, and the fact that she had locked her room for
ten minutes during the school day when she assaulted
John Doe II. John Doe III cites the unmonitored security
cameras, which would have aroused a reasonable suspi-
cion with respect to the plaintiffs’ visits to Allison’s
classroom if monitored, as illustrative of the ‘‘lackadai-
sical environment’’ at the high school that he contends
reflected a dereliction of duty, reminiscent of ‘‘the three
sitting monkeys: Hear no evil. See no evil. Speak no
evil.’’
   In response, the defendants concede the existence
of a ministerial duty to report a reasonable suspicion
of sexual abuse but argue that there was no breach of
that duty because the facts in this record do not support
a reasonable belief of sexual abuse given the ‘‘totality
of the circumstances’’ at the time. They observe that
there are no cases supporting a finding of reasonable
suspicion without a reporter witnessing or being told
firsthand of abuse. Turning to the specific facts of this
case, the defendants argue that evidence of Robert’s
anger at Allison’s attention seeking behavior, including
her interaction with the football players at the Friday
night game, did not amount to reasonable cause
because Robert did not think that Allison was a danger
to students.20 The defendants also rely on undisputed
testimony that it was not unusual for students to be
called out of classes or to visit with teachers individu-
ally, and that Allison’s visits with the plaintiffs were
brief in duration and occurred in a way that would not
draw the attention from any individual teacher. They
emphasize that there was no evidence that any teacher
ever saw Allison actually flirt with or make sexual over-
tures to any student, including the closest situation,
namely, when Robert saw her interact with the football
players at the Friday night game. Similarly, the defen-
dants argue that there is no evidence that any staff
member was aware of the social media messaging
between the plaintiffs and Allison or Allison’s paying
attention to John Doe I during football practices.
Finally, the defendants contend that Allison’s attire
would not support a conclusion that she was abusing
students because (1) most teachers and staff members
viewed her attire as appropriate, and (2) as is reflected
in the advisory committee notes to rule 412 of the Fed-
eral Rules of Evidence, the use of a person’s attire to
establish her sexual proclivities is ‘‘unreliable, at best,
and sexist and narcissistic, at worst.’’21 We agree with
the defendants’ argument that, on the facts of this case,
there is no evidence to support reasonable cause for any
of their employees to suspect that Allison was sexually
abusing the plaintiffs or exposing them to an imminent
risk of sexual abuse by her.
   We begin by noting that it is undisputed that the
employees of the town and the board—Principal Salu-
tari, all teachers, including Robert, and the various foot-
ball coaches—had a ministerial duty under the board
reporting policy and the mandatory reporting statute
to report to the Commissioner of Children and Families
if, ‘‘in the ordinary course of [their] employment or
profession,’’ they obtained ‘‘reasonable cause to sus-
pect’’ abuse of or ‘‘imminent risk of serious harm’’ to
a child or student.22 General Statutes § 17a-101a (a) (1);
see also General Statutes § 17a-101a (b) (providing
criminal penalties for failure to report); General Stat-
utes § 17a-101b (prescribing content of report, twelve
hour reporting deadline from point at which reasonable
cause to suspect abuse occurs, and reporting process).
Consistent with case law governing the concept of ‘‘rea-
sonable suspicion’’ in the criminal law context, the man-
datory reporting statute provides that ‘‘suspicion or
belief may be based on factors including, but not limited
to, observations, allegations, facts or statements by a
child, victim . . . or third party. Such suspicion or
belief does not require certainty or probable cause.’’
(Emphasis added.) General Statutes § 17a-101a (d); see,
e.g., State v. Peterson, 320 Conn. 720, 730–31 n.4, 135
A.3d 686 (2016) (‘‘Reasonable and articulable suspicion
is a lower standard than probable cause. . . . Proof of
probable cause requires less than proof by a preponder-
ance of the evidence, or in other words, less than proof
that something is more likely than not.’’ (Citation omit-
ted; internal quotation marks omitted.)). Thus, reason-
able cause to suspect ‘‘is an objective standard that
focuses not on the actual state of mind of the [decision
maker], but on whether a reasonable person, having
the information available to and known by the [decision
maker], would have had that level of suspicion.’’ (Inter-
nal quotation marks omitted.) State v. Peterson, supra,
730. The assessment considers the ‘‘totality of the cir-
cumstances’’ at the time of the decision and must be
based on ‘‘specific and articulable facts’’ and ‘‘rational
inferences’’ taken therefrom. (Internal quotation marks
omitted.) Id., 731. Whether reasonable cause or suspi-
cion exists in view of a given set of facts presents a
question of law subject to plenary review. See, e.g.,
State v. Houghtaling, 326 Conn. 330, 353–54, 163 A.3d
563 (2017), cert. denied,      U.S.    , 138 S. Ct. 1593,
200 L. Ed. 2d 776 (2018); State v. Butler, 296 Conn. 62,
72, 993 A.2d 970 (2010).
   Considering the totality of the circumstances demon-
strated by the evidence produced by the defendants,
and unchallenged by the plaintiffs, we conclude that
none of the defendant’s employees had reasonable
cause to suspect that Allison was sexually abusing any
of the plaintiffs or exposing them to an imminent risk
of sexual abuse. First, Allison’s personnel record was
unblemished, and she was held in uniformly high regard
by her colleagues and students at the high school;
indeed, she was known to handle the common situation
of student crushes appropriately by politely rebuffing
them.23 Second, although all of the teachers and coaches
who testified at depositions in these cases agreed that
it would be inappropriate and reportable misconduct
for a teacher to flirt with a student, none of those teach-
ers or coaches ever witnessed Allison flirting with a
student, including any of the three plaintiffs. Even if
we assume, without deciding, that Allison had acted in
a flirtatious manner—consciously or not—at the Friday
night football game by smiling, laughing, and tossing
her hair in front of Robert and three football players,
that conduct is simply too far removed from any type
or instance of sexual abuse to supply reasonable cause
to suspect an imminent risk of such abuse.
   Third, the three plaintiffs’ repeated visits to Allison’s
classroom did not appear unusual to other faculty mem-
bers at the school because, as numerous faculty and
staff members testified, teachers frequently called stu-
dents to different classrooms at various points during
the school day. It also was common for teachers to visit
students in other classrooms for a variety of academic
and extracurricular reasons, often to address academic
performance issues, such as incomplete work. There
also were open periods at the end of the day when
students could freely visit teachers for extra help. More-
over, Allison had a seemingly legitimate reason to sum-
mon students in her capacity as faculty yearbook advi-
sor, and she varied the days and times at which she
summoned the plaintiffs in order to avoid detection.
John Doe II and John Doe III testified that they were
never called out from any individual teacher’s class
more than twice.
   Fourth, even if we assume, without deciding, that
Allison’s attire at the football practices and in the gym
pushed the boundaries of propriety in an educational
setting, there is absolutely no evidence of nudity in
front of students; see footnote 11 of this opinion; and
her attire does not indicate that she was engaged, or
inclined to engage, in sexual impropriety with students.
Cf. Fed. R. Evid. 412, advisory committee notes (‘‘The
rule has been amended to . . . exclude all other evi-
dence relating to an alleged victim of sexual misconduct
that is offered to prove a sexual predisposition. . . .
Admission of such evidence would contravene [r]ule
412’s objectives of shielding the alleged victim from
potential embarrassment and safeguarding the victim
against stereotypical thinking. Consequently, unless the
(b) (2) exception is satisfied, evidence such as that
relating to the alleged victim’s mode of dress, speech, or
[lifestyle] will not be admissible.’’ (Emphasis added.)).
   In his brief, John Doe II identifies a seventeen fact
chain24 that, he argues, would suggest that people at
the school should have known what was happening
with the plaintiffs. We agree with the trial court that
this piling of inferences distorts the actual reality appar-
ent to the various employees in real time. See Doe ex
rel. Brown v. Pontotoc County School District, 957 So.
2d 410, 418 (Miss. App. 2007) (‘‘[i]n retrospect, it is
easier to see the signs of inappropriateness in [the
coach’s] actions, but at the time they were occurring,
there was insufficient proof to claim the [school] [d]is-
trict was negligent in not taking action’’); see also Lodge
v. Arett Sales Corp., 246 Conn. 563, 575, 717 A.2d 215
(1998) (‘‘virtually all harms, in hindsight, are literally
foreseeable’’ (internal quotation marks omitted)). By
aggregating the facts as they do, the plaintiffs impermis-
sibly attribute knowledge of all of the facts to each of the
high school’s employees. As the plaintiffs themselves
agree, each defendant must be judged on the basis of
only those particular facts known to that person. Put
differently, aggregating the seventeen facts to create
reasonable cause to suspect sexual abuse or imminent
risk thereof is akin to charging the various high school
employees with the responsibility of viewing a com-
pleted jigsaw puzzle, when all any of them could see
at any relevant time was a piece or two. We do, however,
emphasize that mandated reporters, such as the school
employees involved in this case, should not hesitate to
ask questions or to act further—including by making a
report—when confronted with a situation that might in
fact be an indicator of abuse. Indeed, the legislature
envisioned such difficult decisions when it extended
immunity to good faith reporters of suspected abuse
or neglect in General Statutes § 17a-101e (b). See Ward
v. Greene, 267 Conn. 539, 559–60, 839 A.2d 1259 (2004).
   Moreover, even when the facts of this case are viewed
in the aggregate and with the benefit of hindsight, they
are still far less compelling than those in cases in which
sister state courts have held that there was no duty to
report under mandatory reporting statutes.25 See, e.g.,
Doe ex rel. Doe v. Boy Scouts of America, 4 N.E.3d 550,
556–57, 562–63 (Ill. App. 2014) (distinguishing case from
those involving more ‘‘unequivocally salacious over-
tures’’ and concluding that volunteer’s report that scout-
ing executive was ‘‘ ‘weird around kids’ ’’ at church and
would go to YMCA on day of boys’ swim team practices
and position himself in way that he could use mirror
to watch boys change clothes did not trigger mandatory
reporting obligations because it was ‘‘not so clearly
prurient, and did not signal such an immediate danger
to scouts, as to warrant depriving him of any opportu-
nity to explain himself’’); Doe v. Logan, 602 S.W.3d 177,
187–88 (Ky. App.) (teacher was not obligated to report
colleague because he was not aware of colleague’s
abuse of special education student, despite fact that he
had observed colleague engage in otherwise ‘‘inappro-
priate behavior’’ that he did not ‘‘believe . . . was sex-
ual in nature,’’ including ‘‘holding, hugging, or putting
arms around students’’), review denied, Kentucky
Supreme Court, Docket No. 2020-SC-0085 (July 1, 2020);
Doe ex rel. Brown v. Pontotoc County School District,
supra, 957 So. 2d 418 (school did not breach duty to
report affair between teacher and teenaged student
when evidence consisted of single ‘‘uncorroborated
rumor,’’ all physical contact occurred while teacher and
student were alone, except for rubbing of shoulders at
basketball game that ‘‘apparently went unnoticed by
attendees,’’ teacher had good reputation and employ-
ment history, and their interactions were ‘‘under the
guise of innocence,’’ such as tutoring); cf. Doe v. Dimov-
ski, 336 Ill. App. 3d 292, 296–97, 783 N.E.2d 193 (con-
trasting case to one consisting only of rumors that had
been denied by students themselves and concluding
that female student’s direct report of sexual abuse to
school counselor created ministerial duty to report),
appeal denied, 204 Ill. 2d 658, 792 N.E.2d 306 (2003).
Accordingly, we conclude that the trial court correctly
determined that, on the facts in this record, none of
the high school personnel had reasonable cause to
believe that Allison was sexually abusing any of the
plaintiffs or exposing them to an imminent risk of sex-
ual abuse.
                            B
     Whether Semple’s Testimony Established a
        Ministerial Duty of Professionalism
   We next address John Doe II’s contention that the
trial court incorrectly concluded that the testimony of
Semple, the high school athletic director, did not estab-
lish a ‘‘ministerial duty of professionalism for his subor-
dinates.’’ Specifically, John Doe II relies on Semple’s
testimony that he ‘‘expected his subordinates, including
head [football] coach Filippone, to enforce certain stan-
dards of professionalism, including requiring any coach,
male or female, to cover up if shirtless.’’ John Doe II
argues that the ‘‘failure to enforce this duty’’ resulted
in ‘‘the defendants’ permitting the now convicted sexual
predator Allison . . . to dress in only the most funda-
mental attire while addressing the high school football
team in her role as a core conditioning coach.’’ John
Doe II then contends that there is ample evidence to
establish that Semple failed to communicate the duty
of professionalism to his staff, which itself raises a
question of fact precluding summary judgment.
   In response, the defendants rely on Ventura v. East
Haven, 330 Conn. 613, 199 A.3d 1 (2019), and argue
that, with no formal dress code or policy in place at
the high school, Semple’s testimony about ‘‘profession-
alism’’ did no more than establish a general practice by
which discretion is exercised, particularly given that
the faculty collective bargaining agreement would have
created problems with enforcing his version of ‘‘com-
mon sense’’ rules about attire. See footnote 14 of this
opinion. We agree with the defendants and conclude
that Semple’s opinion of what constitutes professional-
ism, standing alone, cannot provide the basis for a
clearly promulgated policy directed toward all school
employees and does not, therefore, create a ministe-
rial duty.26
   ‘‘[O]ur courts consistently have held that to demon-
strate the existence of a ministerial duty on the part of
a municipality and its agents, a plaintiff ordinarily must
point to some statute, city charter provision, ordinance,
regulation, rule, policy, or other directive that, by its
clear language, compels a municipal employee to act
in a prescribed manner, without the exercise of judg-
ment or discretion.’’ (Emphasis added; internal quota-
tion marks omitted.) Cole v. New Haven, supra, 337
Conn. 338. A ministerial duty need not be written and
may be created by oral directives from superior offi-
cials, the existence of which are established by testi-
mony. See Ventura v. East Haven, supra, 330 Conn.
639–41; see also Cole v. New Haven, supra, 342 (‘‘[w]hen
the facts are viewed in the light most favorable to the
plaintiff, we conclude that [the police sergeant’s] testi-
mony, in combination with the [municipal pursuit pol-
icy] and the [statewide pursuit policy], establishes the
existence of a ministerial duty as a matter of law not to
use a complete roadblock maneuver to stop the plaintiff
simply for violating the city’s dirt bike ordinance, and
also provides evidence from which a reasonable fact
finder could conclude that [the police officer] violated
that ministerial duty’’); Ventura v. East Haven, supra,
640 n.14 (‘‘in the absence of an explicit written directive,
the testimony of a municipal official may be sufficient
to establish the existence of a ministerial duty’’). In
contrast, descriptions of general practices or expecta-
tions that guide an employee’s exercise of discretion
do not create a ministerial duty. See Ventura v. East
Haven, supra, 640–41 (‘‘There are, no doubt, any num-
ber of guidelines and practices that police officers
adhere to when responding to the myriad situations
they confront on a daily basis. The mere fact that an
officer, either by training or experience, ordinarily
responds to a situation in a particular manner does not
transform his or her response into a ministerial duty.’’).
Specificity is required in all aspects of the directive.
See Strycharz v. Cady, 323 Conn. 548, 566–67, 148 A.3d
1011 (2016) (concluding that school superintendent’s
‘‘testimony provided a sufficient basis to conclude that
school administrators had the ministerial duty to assign
staff members to monitor students throughout the
school’’ but also ‘‘contains no directive sufficient to
support a finding that [the administrators] had the min-
isterial duty to ensure that assigned staff members, once
notified of their responsibilities, actually reported to
and adequately discharged their assignments’’ (empha-
sis in original)); see Marvin v. Board of Education, 191
Conn. App. 169, 176–78, 213 A.3d 1155 (2019) (ministe-
rial duty was not created by custodian’s ‘‘job description
[that] provides [only] generally that the custodial staff
‘[p]erforms necessary work to maintain the cleanliness
and appearance of all hard surface flooring, including
. . . mopping,’ ’’ and ‘‘there was no specific policy, pro-
cedure, or directive that applied to the inspection and
maintenance of the floors at the school, and . . . there
existed only a general policy that the school should be
maintained in a clean and safe condition’’).
   We agree with the defendants that Semple’s testi-
mony about ‘‘professionalism’’ lacked the specificity
necessary to create an enforceable ministerial duty.
In contrast to a specific dress code—which Salutari
testified did not exist at the high school because of
collective bargaining issues; see footnote 14 of this opin-
ion; there is no evidence that Semple’s views of profes-
sionalism in attire ever were communicated to the
school employees in a manner that clearly established
a duty to dress in a prescribed way, without the exercise
of judgment or discretion. Accordingly, we conclude
that Semple’s conception of professionalism is not by
itself a sufficiently definite and specific concept to serve
as the basis for a ministerial duty and that the trial
court properly granted summary judgment with respect
to this issue.
                             II
     IDENTIFIABLE PERSON-IMMINENT HARM
        EXCEPTION TO DISCRETIONARY
                ACT IMMUNITY
  John Doe II and John Doe III next claim that the trial
court incorrectly concluded that the identifiable person-
imminent harm exception to discretionary act immu-
nity, as explicated in Haynes v. Middletown, 314 Conn.
303, 312–23, 101 A.3d 249 (2014), and Doe v. Petersen,
279 Conn. 607, 616–21, 903 A.2d 191 (2006), does not
apply in this case. Acknowledging that the trial court
correctly determined that he was an identifiable person
during school hours, John Doe II argues that the seven-
teen facts that provide reasonable cause to report a
suspicion of sexual abuse; see footnote 23 of this opin-
ion; also render him a person subject to imminent harm,
with the likelihood of that harm apparent to the defen-
dants as public officials. John Doe III argues similarly,
relying on (1) Allison’s attire at summer football prac-
tices, ‘‘in full view and knowledge of the coaching staff
three times a week for six weeks,’’ (2) his deposition
testimony about how often he was summoned from
class, and (3) numerous hall monitors’ collective failure
to question any of the plaintiffs ‘‘as to their reasons for
being out of class or going to [Allison’s] classroom.’’
John Doe III also relies on the fact that the school
resource officer and the school administration did not
actively monitor the high school’s video security system.
   In response, the defendants argue that John Doe II
and John Doe III were identifiable victims only during
school hours, and not during the optional summer foot-
ball program, meaning that only four of the claimed
circumstances apply to support a claim that there was
imminent harm. Citing the remoteness of the harm con-
sidered in Brooks v. Powers, 328 Conn. 256, 178 A.3d
366 (2018), the defendants emphasize that no one was
aware that the plaintiffs had been called out of class
excessively, as it was not unusual for a student to visit a
different classroom or to receive a bagel from a teacher.
They also contend that there is no evidence to support
the proposition that Allison’s attire made it more likely
that she would perform a sexual act on a student, partic-
ularly given that the act did not occur until December,
2014, and that she wore the attire in question during
the summer. Quoting Edgerton v. Clinton, 311 Conn.
217, 231, 86 A.3d 437 (2014), the defendants emphasize
that there is no duty to inquire and that ‘‘[t]he ‘appar-
entness’ prong of the identifiable person-imminent
harm exception is an objective test pursuant to which
the courts ‘consider the information available to the
[school official] at the time of [his or] her discretionary
act or omission.’ ’’ The defendants emphasize that,
because additional inquiry is not required, ‘‘the same
reason that the circumstances did not support reason-
able suspicion of abuse of’’ John Doe II or John Doe III
means that ‘‘there is no evidence that the circumstances
would have made it apparent to a reasonable school
official that harm . . . was imminent . . . .’’ We agree
with the defendants’ argument that there is no genuine
issue of material fact with respect to the apparentness
element of the identifiable person-imminent harm
exception to governmental immunity.27
   It is well established that ‘‘[§] 52-557n abandons the
common-law principle of municipal sovereign immunity
and establishes the circumstances in which a municipal-
ity may be liable for damages. . . . One such circum-
stance is a negligent act or omission of a municipal
officer acting within the scope of his or her employment
or official duties. . . . [Section] 52-557n (a) (2) (B),
however, explicitly shields a municipality from liability
for damages to person or property caused by the negli-
gent acts or omissions which require the exercise of
judgment or discretion as an official function of the
authority expressly or impliedly granted by law. . . .
   ‘‘This court has recognized an exception to discre-
tionary act immunity that allows for liability when the
circumstances make it apparent to the public officer
that his or her failure to act would be likely to subject
an identifiable person to imminent harm . . . . This
identifiable person-imminent harm exception has three
requirements: (1) an imminent harm; (2) an identifiable
victim; and (3) a public official to whom it is apparent
that his or her conduct is likely to subject that victim
to that harm. . . . All three must be proven in order
for the exception to apply. . . . [T]he ultimate determi-
nation of whether [governmental] immunity applies is
ordinarily a question of law for the court . . . [unless]
there are unresolved factual issues . . . properly left to
the jury.’’ (Citations omitted; internal quotation marks
omitted.) Martinez v. New Haven, 328 Conn. 1, 8, 176
A.3d 531 (2018).
   We begin by noting that it is undisputed that, because
John Doe II and John Doe III were ‘‘public school stu-
dent[s] at school during school hours, [they were] . . .
identifiable person[s] for purposes of the imminent
harm to identifiable persons exception’’; id., 9; and, for
the purpose of addressing the plaintiffs’ claims in this
appeal, we assume without deciding that they occupied
that status during football practices, as well.28 But see
St. Pierre v. Plainfield, 326 Conn. 420, 436, 165 A.3d
148 (2017) (‘‘[O]ur decisions underscore . . . that
whether the plaintiff was compelled to be at the location
where the injury occurred remains a paramount consid-
eration in determining whether the plaintiff was an iden-
tifiable person or member of a foreseeable class of
victims. . . . Accordingly, [t]he only identifiable class
of foreseeable victims that we have recognized . . . is
that of schoolchildren attending public schools during
school hours . . . .’’ (Internal quotation marks omit-
ted.)); Maselli v. Regional School District No. 10, 198
Conn. App. 643, 656–57, 235 A.3d 599 (middle school
soccer player was not identifiable person given volun-
tary nature of participation in sport), cert. denied, 335
Conn. 947, 238 A.3d 19 (2020). Accordingly, our focus
in this appeal is on whether the trial court correctly
concluded that the defendants’ acts or omissions did
not implicate either an imminent harm or ‘‘a public
official to whom it is apparent that his or her conduct
is likely to subject that victim to that harm.’’ (Internal
quotation marks omitted.) Martinez v. New Haven,
supra, 328 Conn. 8.
   Our recent decision in Martinez aptly summarizes
the line of decisions in the wake of Burns v. Board
of Education, 228 Conn. 640, 649, 638 A.2d 1 (1994),
overruled on other grounds by Haynes v. Middletown,
314 Conn. 303, 101 A.3d 249 (2014), which apply the
identifiable person-imminent harm exception to discre-
tionary act immunity in the public school context, and
we need not repeat that detailed analysis here. See
Martinez v. New Haven, supra, 328 Conn. 8–10. It suf-
fices to say that ‘‘the proper standard for determining
whether a harm was imminent is whether it was appar-
ent to the municipal defendant that the dangerous con-
dition was so likely to cause harm that the defendant
had a clear and unequivocal duty to act immediately to
prevent the harm.’’ (Emphasis added; internal quotation
marks omitted.) Id., 9. Applying that standard, we con-
clude that there is no genuine issue of material fact
with respect to either the imminence or apparentness
prongs. Sexual abuse causes unmistakably serious
harm to its victims, but the facts of this case suggest
that Allison’s actions—in particular her sexual assaults
of John Doe II and John Doe III—were the culmination
of a generally clandestine pattern of behavior. Although
some might have viewed Allison’s attire at the summer
football practices as inappropriate for an educational
setting, there is nothing to suggest that anyone would
reasonably anticipate a sexual assault of a student
would be the immediate result of that attire.29 Cf. Brooks
v. Powers, supra, 328 Conn. 273–75 (woman who
drowned in water one-half mile from where she was
seen standing in field during storm was not identifiable
person subject to imminent harm for purposes of con-
stables’ failure to respond given attenuation between
drowning and risk of being in field); Maselli v. Regional
School District No. 10, supra, 198 Conn. App. 658–59
(‘‘exacerbated postconcussion symptoms and dimin-
ished academic performance’’ were ‘‘too attenuated’’
from injury and allegedly negligent response by coach
when middle school soccer player was struck in face
by ball to be imminent or apparent). This is particularly
so, given that Allison’s professional record had been
unblemished until the events of this case, and she was
held in uniformly high regard by students and faculty
alike. Moreover, there is no evidence that the plaintiffs’
repeated visits to Allison’s classroom were abnormalit-
ies that should have been apparent to any staff mem-
bers, given the undisputed evidence that students rou-
tinely visited teachers’ classrooms at numerous times
for legitimate pedagogical or extracurricular reasons,
and Allison avoided raising suspicion by summoning
the plaintiffs at a diverse array of times over an
extended period of months. Indeed, those staff mem-
bers, such as hallway monitors, were under no duty to
ask questions beyond what was immediately apparent.
See, e.g., Edgerton v. Clinton, supra, 311 Conn. 231–32;
see also Doe v. Petersen, supra, 279 Conn. 609, 619–21
and n.11 (fifteen year old tennis player who suffered
emotional distress when supervisor ‘‘ ‘cut [her] off’ ’’
from further disclosure of sexual abuse suffered at
hands of coach was not subject to exception when
manager had no idea of sexual assault that had been
suffered). Finally, Robert’s apparently negative reaction
to Allison’s interaction with the football players at the
Friday night game cannot be understood as evincing a
belief that she was imminently about to engage in an
illegal sexual relationship with any student, let alone
any of the plaintiffs specifically. Accordingly, we con-
clude that the trial court correctly determined that nei-
ther John Doe II nor John Doe III satisfied the imminent
harm to identifiable persons exception to governmental
immunity.
                            III
            VIDEO MONITORING CLAIMS
   Finally, we address the claim of John Doe III that
the trial court incorrectly determined that he failed to
allege in his complaint that the town was liable for
the inactions of a police officer assigned as a school
resource officer at the high school because that officer
was an employee of both the town and the board. John
Doe III contends that the trial court incorrectly deter-
mined that he had raised this claim for the first time
in his memorandum of law objecting to summary judg-
ment when his complaint ‘‘clearly alleged’’ that the
town, acting through the police department, ‘‘failed to
properly monitor the classrooms and hallways with
proper personnel or through the use [of] video surveil-
lance that existed [when] the sexual assault of John
Doe [III] took place.’’
   In response, the defendants do not challenge John
Doe III’s argument that the trial court improperly con-
strued his complaint, but argue—ostensibly as an alter-
native ground on which to affirm the judgment of the
trial court—that the ‘‘trial court rightly analyzed the
evidence, which was that [Principal Salutari] said the
police had access to the footage, not that they had a
duty to monitor the classrooms or anywhere else [that
John Doe III’s] activity may have occurred.’’ The defen-
dants contend that there was no evidence that ‘‘the
police [had] the ability to monitor security video trans-
missions’’ and that, ‘‘even if they did, it does not estab-
lish that the police had any duty to do so. . . . Salutari
expressly stated that the video was not monitored,
much less that anyone had a duty to monitor it in any
way differently from the way he testified it was used,
namely, to go back after an incident to determine if the
cameras detected it.’’ We agree with the defendants and
conclude that there is no evidence of any ministerial
duty to monitor the security camera footage, rendering
this a classic discretionary act subject to governmental
immunity under § 52-557n (a) (2) (B).
   Having reviewed the record in the absence of a reply
brief challenging the defendants’ assertions, we con-
clude that the trial court correctly determined that there
was no evidence of a policy governing the manner and
frequency with which security cameras and their foot-
age are monitored. See footnote 19 of this opinion.
Insofar as the plaintiffs failed to establish the existence
of a ministerial duty in this regard, the high school’s
use of the security cameras remained a discretionary
act. See, e.g., Lewis v. Newtown, 191 Conn. App. 213,
232, 214 A.3d 405 (‘‘it is clear that the adoption of the
school security guidelines by the defendants was an
act of discretion encompassed within their general duty
to manage and supervise their employees and the
schoolchildren, and, therefore, was protected by gov-
ernmental immunity pursuant to § 52-557n (a) (2) (B)’’),
cert. denied, 333 Conn. 919, 216 A.3d 650 (2019); see
also Strycharz v. Cady, supra, 323 Conn. 568–69 (public
school administrators’ ‘‘general responsibility to man-
age and supervise school employees’’ is discretionary
act). Accordingly, we conclude that the trial court prop-
erly granted the defendants’ motions for summary judg-
ment.
   The judgments are affirmed.
   In this opinion the other justices concurred.
   * July 30, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     We refer to the plaintiffs individually where appropriate for purposes
of clarity.
   2
     The plaintiffs appealed from the judgments of the trial court to the
Appellate Court, and we transferred the appeals to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1. Although the appeals
were briefed and argued separately, we resolve them in a single opinion
given that they were consolidated in the trial court and present several
common factual and legal issues.
   3
     John Doe I initially named only the town as a defendant; subsequently,
the trial court, Agati, J., granted his motion to add the board as a defendant.
Thereafter, John Doe I and John Doe II withdrew their claims against the
town.
   John Doe II and John Doe III also named Allison as a defendant. Allison
has not appeared in these appeals. Accordingly, unless otherwise noted, all
collective references herein to the defendants are to the board, the town,
and Salutari.
   4
     General Statutes § 17a-101 provides in relevant part: ‘‘(a) The public
policy of this state is: To protect children whose health and welfare may
be adversely affected through injury and neglect; to strengthen the family
and to make the home safe for children by enhancing the parental capacity
for good child care; to provide a temporary or permanent nurturing and
safe environment for children when necessary; and for these purposes to
require the reporting of suspected child abuse or neglect, investigation of
such reports by a social agency, and provision of services, where needed,
to such child and family.
   ‘‘(b) The following persons shall be mandated reporters . . . (9) any
school employee, as defined in section 53a-65, (10) any social worker, (11)
any person who holds or is issued a coaching permit by the State Board of
Education, is a coach of intramural or interscholastic athletics and is eigh-
teen years of age or older, (12) any individual who is employed as a coach
or director of youth athletics and is eighteen years of age or older . . . (15)
any police officer . . . .’’
   Like the trial court and the parties, we refer to the current revision of
the statute. We note, however, that the legislature has made significant
changes to § 17a-101 since the 2013 revision of the statute, which would
have governed when the events underlying this appeal began, including in
2014; see Public Acts 2014, No. 14-186, § 6 (effective October 1, 2014);
when those events were ongoing. None of those amendments changed the
obligations of any of the various actors in these cases.
   5
     General Statutes § 17a-101a provides in relevant part: ‘‘(a) (1) Any man-
dated reporter, as described in section 17a-101, who in the ordinary course
of such person’s employment or profession has reasonable cause to suspect
or believe that any child under the age of eighteen years (A) has been abused
or neglected, as described in section 46b-120, (B) has had nonaccidental
physical injury, or injury which is at variance with the history given of such
injury, inflicted upon such child, or (C) is placed at imminent risk of serious
harm, or (2) any school employee, as defined in section 53a-65, who in the
ordinary course of such person’s employment or profession has reasonable
cause to suspect or believe that any person who is being educated by the
Technical Education and Career System or a local or regional board of
education, other than as part of an adult education program, is a victim
under the provisions of section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or
53a-73a, and the perpetrator is a school employee shall report or cause a
report to be made in accordance with the provisions of sections 17a-101b
to 17a-101d, inclusive.
   ‘‘(b) (1) Any person required to report under the provisions of this section
who fails to make such report or fails to make such report within the time
period prescribed in sections 17a-101b to 17a-101d, inclusive, and section
17a-103 shall be guilty of a class A misdemeanor, except that such person
shall be guilty of a class E felony if (A) such violation is a subsequent
violation, (B) such violation was wilful or intentional or due to gross negli-
gence, or (C) such person had actual knowledge that (i) a child was abused
or neglected, as described in section 46b-120, or (ii) a person was a victim
described in subdivision (2) of subsection (a) of this section.
   ‘‘(2) Any person who intentionally and unreasonably interferes with or
prevents the making of a report pursuant to this section, or attempts or
conspires to do so, shall be guilty of a class D felony. . . .
                                       ***
   ‘‘(d) For purposes of this section and section 17a-101b, a mandated report-
er’s suspicion or belief may be based on factors including, but not limited
to, observations, allegations, facts or statements by a child, victim, as
described in subdivision (2) of subsection (a) of this section, or third party.
Such suspicion or belief does not require certainty or probable cause.’’
   Section 17a-101a, like § 17a-101, has undergone significant revisions since
2013. See, e.g., Public Acts 2017, No. 17-237, §§ 95 and 96; Public Acts 2015,
No. 15-205, § 2; see also footnote 4 of this opinion. Those revisions do not
have any effect on this appeal, and, like the trial court and the parties, we
refer to the current revision of the statute.
   6
     Andrea Donovan, a paraprofessional employed by the board, was present
for this exchange; she believed that John Doe I had ‘‘teas[ed]’’ Allison in
class by acting as a ‘‘prankster’’ or ‘‘jokester . . . .’’ Afterward, Donovan
told Allison that she believed that John Doe I was very mature for a freshman,
which was a view that had been shared by several other teachers at the
high school. Donovan also shared that John Doe I had been attracting an
unusual amount of attention for a freshman—even from senior girls, who
had been asking him to the prom.
   7
     John Doe I testified at his deposition that he felt uneasy during his
meetings with Allison because he suspected that Robert did not like him,
and she had told him that Robert did not like how much time they were
spending together.
   8
     John Doe III’s relationship with Allison did not come to light until more
than one year later. In the spring of 2015, he asked his guidance counselor,
Christine Coyle, to allow him to transfer out of Robert’s class, but he did
not disclose any personal involvement with Allison to Coyle, and she believed
that his request was because of his friendship with John Doe I.
   9
     Allison also began to draw attention online, particularly on a now defunct
social media app called Yik Yak, which permitted users to post discussions
anonymously based on their location. The ubiquity of Yik Yak’s use by
students resulted in its ban from the high school’s Wi-Fi network because
of its reputation for enabling cyberbullying and other student conflicts.
Allison first learned of this online attention on Yik Yak in the spring of 2014,
when she accompanied some female students to Salutari’s office to report
some negative or sexual comments that had been made on the app about
those students. Salutari was already aware of her mentions on the app, as
were other teachers, with one, Paul Coppola, jokingly calling Allison an
‘‘Internet sensation . . . .’’ She then informed Salutari of the sexual nature
of the comments; because of Yik Yak’s anonymous nature, she did not know
who had made them. Salutari informed Phil Rosati, the high school’s school
resource police officer, of Allison’s complaint about the Yik Yak post,
although he was skeptical that anything could be done because there was
no illegal content and the post was anonymous. On Rosati’s advice, Salutari
told Allison to keep Salutari informed if there were any more posts and if
she heard the names of any students who might be involved; Rosati himself
offered to continue to monitor the situation, as he often first learned of
problems directly from students.
   10
      The plaintiffs also emphasize that Allison dressed similarly on runs
through town, attracting attention from motorists who would honk their
horns. They claim that this was unusual behavior, given that many teachers
make efforts to avoid running into students and their families outside of
school.
   11
      John Doe III claims that Allison’s attire exposed her breasts and genitalia
to the students, which constituted ‘‘a form of mental sexual abuse’’ that
triggered the football coaches’ reporting obligations. The cited deposition
transcripts do not, however, support the assertion of actual exposure, indi-
cating only that the color of her thong undergarment and the outlines of
her buttocks were visible through the thin fabric of her athletic shorts; John
Doe III testified that he could not see any skin color through the fabric.
   12
      One assistant coach, Erick Becker, stated that he was ‘‘pretty darn
surprised’’ about Allison wearing only a sports bra and thought the attire
was inappropriate in a school setting. He thought she was trying to attract
the attention of the coaching staff. He nevertheless viewed any locker room
talk about Allison’s appearance to be inappropriate commentary on a wom-
an’s body, and he attempted to avoid such conversations.
   13
      Although there was no formal dress code for student athletes, it was
undisputed that the female students at the high school would have been
directed to cover up had they been dressed similarly at an athletic practice.
John Doe II testified that Allison’s shorts were consistent with what the
female student athletes wore to practice, but he thought it was ‘‘unusual’’
for an ‘‘authority figure’’ not to wear a tank top to cover a sports bra, given
that the female student athletes would not be allowed to dress similarly.
   14
      During another episode in which Robert was concerned about Allison’s
conduct at the high school, he asked another department head, Peter Nye,
to speak to Allison about her attire, namely, the propriety of a slim fitting
red dress and high heeled shoes that she had worn to school, including for
a back-to-school night with parents. Robert was upset that ‘‘people were
talking’’ about Allison’s dress, and Nye himself—who did not think the dress
was inappropriate—had heard approximately six conversations about it
among faculty and staff members who believed that Allison wore that dress
to highlight her recent weight loss. Mia Corvino, a female colleague, similarly
did not believe that the dress was inappropriate or excessively revealing.
When Robert and Nye met with Allison, the conversation ended abruptly
when she said that Principal Salutari ‘‘likes the way I dress.’’ Robert and
Nye did not escalate the matter further because they believed that Salutari
would not be receptive to their concerns about her attire, especially as there
was no dress code for faculty and staff at the high school, and it would
have been difficult from a labor relations perspective to approach that issue
with a faculty or staff member.
   15
      Robert testified, however, that this comment was unconnected to the
conversation with the football players, and he did not believe that she was
engaging or was going to engage in sexual conduct with them; instead, he
intended to shock her given the negative effect technology had been having
on their family and his anger that he was carrying the majority of the
domestic responsibilities in their household.
   16
      See generally R. Marchese, Land of July: A Real Life Scandal of Sex &
Social Media at a Connecticut High School (2018).
   17
      John Doe II and John Doe III also claimed indemnity from the town
and from the board pursuant to General Statutes §§ 7-465 and 10-235, respec-
tively, for the negligence of Salutari. John Doe II also brought claims against
Allison personally for assault and for negligent and intentional infliction of
emotional distress. See footnote 3 of this opinion.
   18
      The trial court then applied these principles to conclude that common-
law immunity for discretionary acts similarly barred attempts by John Doe
II and John Doe III to use an indemnification theory under General Statutes
§§ 7-465 and 10-235 to hold the board liable for Salutari’s alleged negligence,
including a breach of any policy.
   19
      The trial court nevertheless considered the merits of this claim, as it
rejected John Doe III’s assertions that the defendants breached a duty to
monitor the security video cameras in the hallways, which would have
shown when he entered Allison’s classroom. The court relied on Salutari’s
testimony that he or the police view the camera footage only when there
is a reported event and that the video footage is automatically erased every
few weeks when the storage is full. The court stated that, ‘‘[w]ithout [John
Doe III’s] reporting [Allison’s] conduct, there was no reason for the [high]
school or the police department to watch the security camera footage.’’
   20
      The defendants also argue that Robert had no duty to report under
§ 17a-101a because he was not acting within the scope of his employment
when he remarked, with respect to Allison’s interaction with the three
football players at a Friday night game, that ‘‘we’re going to read about
[you] in the newspaper someday’’ or when he learned of her attracting
attention while running through town. We need not address this scope of
employment argument because, even if we assume, without deciding, that
Robert’s duties as a mandated reporter extended beyond school hours, we
conclude that the facts of this case, viewed both individually and collectively,
did not give rise to a reasonable suspicion of abuse or imminent abuse.
   21
      See Fed. R. Evid. 412, advisory committee notes.
   22
      Numerous Superior Court decisions, which were followed by the trial
court in this case, hold to this effect. See, e.g., Doe v. Kennedy, Superior
Court, judicial district of Waterbury, Docket No. CV-XX-XXXXXXX-S (November
29, 2012) (55 Conn. L. Rptr. 193, 196).
   23
      We note that Allison had told Mia Corvino, a colleague, that John Doe
I, among other male students, had a crush on her; Corvino believed that
Allison properly laughed that off and acted appropriately and professionally.
Corvino had heard during her classes that other boys had similar crushes
on Allison, which she did not consider unusual; it was ‘‘the nature of the
business’’ for some students to have crushes on teachers and the responsibil-
ity of the teachers to respond appropriately.
   24
      John Doe II identifies the following seventeen facts that he claims
establish reasonable cause to suspect that Allison was sexually abusing him:
(1) Robert, as her husband and department head, ‘‘thought her dress and
appearance [were] so inappropriate that he asked another teacher to address
the issue with her’’; (2) Robert testified about an evening at a high school
football game where he ‘‘saw some players flirting with [Allison], and he
commented to her that ‘we’re going to read about [you] in the [newspaper]
someday’ ’’; (3) Allison and Robert ‘‘routinely fought with each other—in
front of students and staff—in order to start a fight or make a scene for
the purpose of making [Robert] jealous’’; (4) Robert ‘‘testified that [Allison’s]
personality had changed and that she was disappointed that the students
no longer flirted with her—a fact she attributed to her ‘mom’ status’’; (5)
‘‘on at least one occasion, Allison . . . sent John Doe I a bagel during school
hours and in front of students and other teachers’’; (6) ‘‘in her role as
yearbook [advisor], [Allison] required John Doe II to change his yearbook
quote at least five times, each time requiring him to be pulled out of a class
and meet with her in person’’; (7) ‘‘on some of these occasions, [Allison]
would call [some] of [John Doe II’s] teachers to request that he come to
her classroom for the ostensible purpose of discussing his yearbook quote’’;
(8) ‘‘students commented to [John] Doe II that it was unusual to see an
authority [figure] remove her tank top to reveal only a sports bra during a
workout with the football team’’; (9) ‘‘it was not permitted for the female
student athletes to wear only their sports bras’’; (10) ‘‘during the summer
football program, [John] Doe II observed [Allison] paying special attention
to [John] Doe I’’; (11) ‘‘[John] Doe I and [Allison] were exchanging private
messages on lnstagram, and [John] Doe II learned that it turned into flirting’’;
(12) Allison ‘‘had multiple conversations with the football coaches about
her attire, including one conversation [during which a] coach asked her to
wear her tight fitting pink shorts again’’; (13) Allison ‘‘testified that she
believes much of her conduct at the time was designed to fuel a need for
attention she did not feel she was getting through her marriage’’; (14) Allison
‘‘testified that the coaches flirted with her incessantly’’; (15) ‘‘an assistant
coach, Erick Becker, testified that [Allison] dressed provocatively such that
it was hard not to notice’’; (16) ‘‘Becker further testified that it was an
inappropriate way to dress around students’’; and (17) ‘‘Becker and another
coach had a conversation about the fact that Allison . . . appeared to be
trying to get the attention of the students.’’ (Emphasis omitted.)
   25
      Looking beyond mandatory reporting statutes, we note that other Con-
necticut, federal, and sister state courts have held similarly in the context
of negligent hiring and retention claims in considering whether it was fore-
seeable, for duty purposes, that a school or church employee would sexually
abuse a child in his or her charge—some in cases with fact patterns akin
to this one. See Gough v. Saint Peter’s Episcopal Church, 143 Conn. App. 719,
731–32, 70 A.3d 190 (2013) (existence of church’s sexual abuse prevention
policies did not render it reasonably foreseeable that priest would sexually
abuse teenage boy, given ‘‘the uncontested evidence . . . that no one who
knew [the priest] saw, heard or observed anything that alerted them that
[the priest] would harm anyone in any manner,’’ and ‘‘the plaintiff averred
that he did not think that anyone at [the church] was aware of the incident
and that he did not disclose to anyone that the incident occurred until
decades later’’); Doe 175 ex rel. Doe 175 v. Columbia Heights School District,
ISD No. 13, 873 N.W.2d 352, 360–61 (Minn. App. 2016) (there were insufficient
‘‘red flags’’ to make sexual abuse of teenage girl by high school football
coach foreseeable, even when (1) girl had yelled ‘‘ ‘I love you’ ’’ to him at
practice, prompting another coach to say ‘‘ ‘[t]hat’s trouble’ ’’ and to ask her
to leave, (2) girl and coach were spotted talking in parking lot, which was
considered common occurrence, (3) girl used computer in weight room
office while coach was supervising weight room, and (4) coach had been
seen ‘‘alone with an unknown ‘young girl’ ’’ in weight room on Saturday);
Dia CC v. Ithaca City School District, 304 App. Div. 2d 955, 956, 758 N.Y.S.2d
197 (‘‘[There was] no evidence that the [school] [d]istrict had any knowledge
or notice that the [English as a Second Language] teacher may molest a
student,’’ given the teacher’s good employment history for more than fifteen
years ‘‘without incident,’’ the teacher’s clean background checks prior to
hiring, and the fact that the student’s ‘‘classroom teacher acted reasonably
in releasing [him] to another teacher. Allowing a teacher to work alone one-
on-one with a student did not breach the [school] [d]istrict’s duty to supervise
students . . . .’’ (Citation omitted.)), appeal denied, 100 N.Y.2d 506, 795
N.E.2d 38, 763 N.Y.S.2d 812 (2003); A.H. ex rel. C.H. v. Church of God in
Christ, Inc., 297 Va. 604, 629–30, 831 S.E.2d 460 (2019) (church’s knowledge
of past sexual abuse allegation did not trigger duty to terminate youth pastor
when there was no pleading that church was aware of specifics or that
allegation had been verified by social services or law enforcement authori-
ties).
   26
      As a preliminary matter, we note that John Doe II relies on Haynes v.
Middletown, 314 Conn. 303, 315 n.8, 101 A.3d 249 (2014), and argues that
the trial court improperly declined to address the issue on the ground that
it had not been pleaded in the complaint. The defendants argue in response
that the trial court correctly determined that John Doe II did not plead a
theory of negligence arising from Allison’s wardrobe, which distinguishes
this case from Haynes, in which we held only that the plaintiff need not
affirmatively plead an exception to discretionary act immunity. Given our
conclusion with respect to the merits of John Doe II’s claim, we need not
address this pleading issue.
   We also note that, although John Doe III raised a similar claim before
the trial court, he does not renew it on appeal.
   27
      The defendants also argue, as an alternative ground for affirming the
judgments in the cases of John Doe II and John Doe III, that their failure
to proffer expert testimony to support their claims as to the defective
supervisory structure at the high school is inherently fatal to their negligence
claims. We need not address this argument, given our conclusion as to
discretionary act immunity.
   28
      Describing as ‘‘unconscionable’’ this court’s failure ‘‘to expand the excep-
tion for identifiable victim[s] to include any student on school property who
has a right and purpose to be there,’’ John Doe III asks us to overrule the
line of cases standing for the proposition that the ‘‘only identifiable class
of foreseeable victims that we have recognized for these purposes is that
of school children attending public schools during school hours.’’ Durrant
v. Board of Education, 284 Conn. 91, 107, 931 A.2d 859 (2007); see also St.
Pierre v. Plainfield, 326 Conn. 420, 437–38, 165 A.3d 148 (2017) (citing
cases). Because we assume, without deciding, that John Doe II and John
Doe III were identifiable persons at all relevant times, we do not address
this request.
   29
      Contrary to John Doe III’s characterization of her attire as ‘‘a form of
mental sexual abuse,’’ there is no evidence that she actually exposed any
intimate body parts to him or any other students at the football practices.
See footnote 11 of this opinion.